Opinion by
Mr. Justice Mitchell,
There is nothing in this record or the assignments of error that would justify the reversal of this judgment. The law was fully and accurately explained in the charge, the evidence contained all the elements of murder of the first degree, and the jury have found the appellant guilty. It is true that the conduct of the deceased had been violent and perhaps dangerous during the morning, and had the killing been done then there would have been sufficient evidence to justify.the jury in find*605ing a lower degree of homicide. But all this was past. Time, variously stated at from one to two hours, had elapsed during which the appellant had eaten his dinner, gone to a neighbor’s house where there was music, and then returned home. What he there heard of the deceased’s actions while he was away, was not sufficient to justify an attack by the appellant upon him. The provocation which will operate to reduce the grade of killing must be immediate, and the killing done before time to cool. In view of the lapse of time and the affirmative testimony of the appellant himself, not only of time to cool, but of the actual diversion of thought by intervening matters, it would have been error for the judge to have submitted the events of the morning to the jury as evidence from which they might find the killing to be less than murder of the first degree. He did submit them fully and carefully on the question of self defense, and the appellant’s reason to apprehend serious danger to himself when he struck the fatal blows. That was the only point on which they were relevant.
In regard to premeditation, while the law was correctly laid down by Justice Agnew in the case relied on by appellant, Com. v. Drum, 58 Pa. 9, that it is incumbent on the commonwealth, when claiming anything higher than second degree, “ to satisfy the jury of those facts and circumstances which indicate the deliberate intention to kill, and the cool depravity of heart and conscious purpose which constitute the crime of murder of the first degree,” yet it is also said in the same case, “ if sufficient time be afforded to enable the mind fully to frame the design to kill, and to select the instrument, or frame the plan to carry this design into execution, it is premeditated. The law fixes upon no length of time as necessary to form the intention to kill, but leaves the existence of a fully formed intent as a fact to be determined by the jury from all the facts and circumstances in the evidence.” As already said the evidence in the present case was enough to justify the jury in finding all the elements of murder of the first degree.
The fact that appellant during the morning had acted as a friend of the deceased and tried to prevent his being hurt in his quarrels with others, was a circumstance to disprove malice and was submitted to the jury with the other evidence, but it was not a rebuttal of malice as a matter of law, and it would *606have been error to affirm the appellant’s point to that effect. There was evidence in appellant’s acts and declarations immediately after the killing, in his flight and concealment, etc., to sustain the commonwealth’s theory that although he had been friendly to the deceased at first he afterwards lost patience and determined to “ settle him ” in the way he did. It was through no error of the judge that the jury adopted this view.
Judgment affirmed and record remitted to the court below ' for purposes of execution.